Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered September 23, 1986, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred when it refused to charge the jury concerning the defense of justification. Viewing the evidence adduced at trial in the light most favorable to the defendant (see, People v Reynoso, 73 NY2d 816, 818; People v Odinga, 143 AD2d 202, 203-204), we find that it was not sufficient to support the asserted defense of justification. The evidence shows that the defendant had the opportunity to retreat with complete safety. As such, his use of deadly force against the unarmed victim was not justified (see, Penal Law § 35.15 [2] [a]). The trial court therefore properly refused to charge justification as a defense.
The defendant raises no other contention on appeal. Kunzeman, J. P., Eiber, Sullivan and Balletta, JJ., concur.